Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-10, in the reply filed on December 6, 2021 is acknowledged.  Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, with there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6, 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements filed on the following dates fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609: December 9, 2019, March 12, 2021, and September 1, 2021.  The reasons are as follows:
December 9, 2019
First, this information disclosure statement fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  

Reference WO 2006058538 refers to the production of a denatured protein material.
Reference WO 2010120199 refers to the production of whey protein concentrates.

It is unclear as to how these references are related to an insulating container.
Second, this information disclosure statement fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
There is no copy of the following:
August 29, 2018 Written Opinion of PCT/US18/36608, 
Petition for Inter Partes Review of USPN 9139352,
Ref. CN 101500900B filed September 14, 2011, and
Ref. JP D1543325 filed August 17, 2015.

Finally, this information disclosure statement fails to comply with 37 CFR 1.98(a)(1), which requires a complete listing of the websites for the non-patent literature.  This is in reference to Ref No. 41, 43, 45, 48, and 49.
March 12, 2021
The information disclosure statement fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  There is no copy of the February 24, 2021 International Search Report of PCT/US20/059783.  It has been placed in the application file, but the information referred to therein has not been considered.

September 1, 2021
This information disclosure statement fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
There is no copy of the following:
CN 306765257 filed May 19, 2021,
CN 306245278 filed December 25, 2020,
Ref. ES D0530973-34 filed January 31, 2020, and
Ref. KR 300982993.0000 filed November 29, 2018.

In conclusion, they have been placed in the application file, but the information referred to therein has not been considered.
Specification
The disclosure is objected to because of at least the following informality: Paragraph 148 Line 5 could read “…a second sidewall 3507B ….”  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-10 are objected to because of the following informality: Claim 1 Line 5 could read, “…on an external side of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mogil et al. (2005/0072181) [Mogil] in view of Owen (6,209,343).
Re Claim 1, Mogil – an insulated container with liner and lid – discloses an insulating device [20] comprising: an outer shell [26] defining a first sidewall [62, Paragraph 95 Lines 5-7]; an inner liner [30] forming a storage compartment [50]; an insulating layer [28], positioned in between the outer shell and the inner liner on an external side of the container [Paragraph 95 Lines 5-10]; an opening [80] configured to allow access to the storage compartment; and a closure [32] adapted to substantially seal the opening, the closure being substantially waterproof so as to resist liquid from exiting the opening when the insulating device is in any orientation [Paragraph 96 Lines 6-11].
Mogil does not expressly disclose the insulating layer coupled to an aerogel structure, in which and aerogel structure providing insulation for the storage 
Re Claim 2, Mogil in view of Owen discloses the claimed invention according to Claim 1 above; further, the combination discloses the outer shell further comprises a second sidewall [Mogil, 66] and a third sidewall [Mogil, 64 and 68] and wherein the opening extends through the first sidewall, the second sidewall, and the third sidewall [Mogil, Paragraph 105, and Fib. 1b].
Re Claim 3, Mogil in view of Owen discloses the claimed invention according to Claim 1 above; further, the combination discloses the insulating device is in a shape of a cuboid [Mogil, Fig. 1a].
Re Claim 7, Mogil in view of Owen discloses the claimed invention according to Claim 1 above; further, the combination discloses the outer shell defines a bottom wall [Mogil, 60] extending in a first plane and wherein the inner liner [Mogil, 30] is secured to the outer shell in a second plane extending perpendicular to the first plane [Mogil, secured by the lid 32].
.
Claims 1, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seiders et al. (2015/0353263) [Seiders] in view of Owen.
Re Claim 1, Seiders – an insulating container – discloses an insulating device [10] comprising: an outer shell [501] defining a first sidewall [501b]; an inner liner [500] forming a storage compartment [504]; an insulating layer [502], positioned in between the outer shell and the inner liner on an external side of the container; an opening [512] configured to allow access to the storage compartment; and a closure [301] adapted to substantially seal the opening, the closure being substantially waterproof so as to resist liquid from exiting the opening when the insulating device is in any orientation [Paragraphs 41 and 42].
Seiders does not expressly disclose the insulating layer coupled to an aerogel structure, in which and aerogel structure providing insulation for the storage compartment.  However, Owen discloses an outer shell [Owen, 20a] with an inner liner [Owen, 10] with an insulating layer [Owen, 22] attached to an aerogel structure [Owen, 23, Fig. 1, and Col. 5 Line 60 to Col. 6 Line 10].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses an aerogel structure that can be attached to insulation layers.  One of ordinary skill would be able to modify the Seiders container to have an insulation layer attached with an aerogel structure, before the effective filing date of the invention with predictable and obvious results, to have improved insulation to the container [Owen, Col. 6 Lines 5-8].

	Re Claim 8, Seiders in view of Owen discloses the claimed invention according to Claim 1 above; further, the combination discloses the inner liner is formed of a first piece [Seiders, 500a] and a second piece [Seiders, 500b] and wherein the first piece is joined to the second piece by way of a weld to define a seam and wherein the seam is covered with a seam tape [Seiders, Paragraph 27 Lines 4-12].
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Seiders in view of Owen as applied to claim 1 above, and further in view of West (5,779,089).
Re Claim 4, although the Seiders and Owen combination discloses the inner liner and the outer shell form a joint, the Seiders and Owen combination does not expressly disclose a vent to gases.  However, West – a cryogenic container with a vent – 
Re Claim 5, although the Seiders and Owen combination discloses that the outer shell has one or more handles [Seiders, 210 and 218], the combination does not expressly disclose that a vent is formed adjacent to a location of the one or more handles.  However, West discloses there is a vent that can be next to the handles [West, 28, Col. 3 Lines 1-4].  The Applicant believes the claimed invention has an improvement over the prior art, wherein the prior art already discloses a venting between the inner liner and outer shell.  One of ordinary skill would be able to modify the Seiders container to have a vent next to the handles, before the effective filing date of the invention with predictable and obvious results, “to vent the evaporating and expanding gas within the storage tank.” [West, Col. 2 Lines 11-13]
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seiders in view of Owen as applied to claim 1 above, and further in view of Munie et al. (2018/0162626) [Munie].
Although the Seiders and Owen combination discloses the closure is a zipper and is substantially waterproof and wherein the zipper comprises a pull [Seiders, 302], the combination does not expressly discloses the pull is formed from a cloth, string, or .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736